DETAILED ACTION
The office action is a response to an application filed on  November 20, 2020, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai Jie et al. (Bai hereafter) (CN101841843B) (IDS provided) in view of Xing Yanping et al. (Xing hereafter) (CN102036310B)

Regarding Claim 1 teaches,  A data transmission method, comprising: 
receiving first configuration information, wherein the first configuration information is used to indicate a first transport block size (TBS); (Bai; [0071-0075]…the downlink transmission process … the allocated SPS resources include various (such as 4 or more) TBS size sets, SPS reserved resource time, SPS reserved The maximum number of bits that the resource can carry, etc.)
(Bai; [0098] Mode A, according to the size of the current service data packet to be transmitted, select the TBS closest to the size of the service data packet from the preset various TBS size sets as the TBSp, that is, the selected TBSp The difference between the size and the size of the service data packet is the smallest. [0099]  Mode B: Select the smallest TBS larger than the size of the current service data packet to be transmitted from the preset various TBS size sets as the TBSp)
Bai fails to explicitly teach, determining, in the preset TBS set, a second TBS for transmitting first data; and 
sending the first data based on the second TBS
 	However, in the same field of endeavor, Xing teaches, determining, in the preset TBS set, a second TBS for transmitting first data (Xing; [Page 8]Step S401: … the enabled TBS table or TBS update information contains TBS information whose value is smaller than the value of the currently used TBS information. Such a setting can further refine the interruption or occupy the currently applied TBS standard, so that the base station and the terminal Between can use smaller TB for data transmission); and
 	sending the first data based on the second TBS (Xing; [Page 8]Step S402: The terminal receives the data information sent by the base station through the enabled TBS table or the TB size corresponding to the updated TBS information according to the message).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bai to include the above recited limitations as taught by Xing in order to avoid wasting of resources of transport block (Xing; [Page9]).

Regarding Claim 6 teaches,  A data transmission method, comprising: 
sending first configuration information, wherein the first configuration information is used to indicate a first transport block size (TBS); (Bai; [0071-0075]…the downlink transmission process … the allocated SPS resources include various (such as 4 or more) TBS size sets, SPS reserved resource time, SPS reserved The maximum number of bits that the resource can carry, etc.)
(Bai; [0098] Mode A, according to the size of the current service data packet to be transmitted, select the TBS closest to the size of the service data packet from the preset various TBS size sets as the TBSp, that is, the selected TBSp The difference between the size and the size of the service data packet is the smallest. [0099]  Mode B: Select the smallest TBS larger than the size of the current service data packet to be transmitted from the preset various TBS size sets as the TBSp)
Bai fails to explicitly teach, determining, in the preset TBS set, a second TBS for transmitting first data; and 
receiving the first data based on the second TBS
 	However, in the same field of endeavor, Xing teaches, determining, in the preset TBS set, a second TBS for transmitting first data (Xing; [Page 8]Step S401: … the enabled TBS table or TBS update information contains TBS information whose value is smaller than the value of the currently used TBS information. Such a setting can further refine the interruption or occupy the currently applied TBS standard, so that the base station and the terminal Between can use smaller TB for data transmission); and
 	receiving the first data based on the second TBS (Xing; [Page 8]Step S402: The terminal receives the data information sent by the base station through the enabled TBS table or the TB size corresponding to the updated TBS information according to the message).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bai to include the above recited limitations as taught by Xing in order to avoid wasting of resources of transport block (Xing; [Page9]).	

Regarding Claim 11 teaches,  A data transmission apparatus, comprising: 
a transceiver, the transceiver configured  to receive first configuration information, wherein the first configuration information is used to indicate a first transport block size (TBS); (Bai; [0071-0075]…the downlink transmission process … the allocated SPS resources include various (such as 4 or more) TBS size sets, SPS reserved resource time, SPS reserved The maximum number of bits that the resource can carry, etc.)
at least one processor , the at least one processor configured to determine a preset TBS set based on the first TBS, wherein the preset TBS set comprises one or more TBSs, and wherein the first TBS is the largest TBS in the TBS set (Bai; [0098] Mode A, according to the size of the current service data packet to be transmitted, select the TBS closest to the size of the service data packet from the preset various TBS size sets as the TBSp, that is, the selected TBSp The difference between the size and the size of the service data packet is the smallest. [0099]  Mode B: Select the smallest TBS larger than the size of the current service data packet to be transmitted from the preset various TBS size sets as the TBSp)
Bai fails to explicitly teach, the at least one processor configured to determine, in the preset TBS set, a second TBS for transmitting first data; and 
the transceiver is further configured to send the first data based on the second TBS
 	However, in the same field of endeavor, Xing teaches, the at least one processor configured to determine, in the preset TBS set, a second TBS for transmitting first data (Xing; [Page 8]Step S401: … the enabled TBS table or TBS update information contains TBS information whose value is smaller than the value of the currently used TBS information. Such a setting can further refine the interruption or occupy the currently applied TBS standard, so that the base station and the terminal Between can use smaller TB for data transmission); and
 	the transceiver is further configured to send the first data based on the second TBS (Xing; [Page 8]Step S402: The terminal receives the data information sent by the base station through the enabled TBS table or the TB size corresponding to the updated TBS information according to the message).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bai to include the above recited limitations as taught by Xing in order to avoid wasting of resources of transport block (Xing; [Page9]).	

Regarding Claim 16 teaches,  A data receiving apparatus, comprising: 
a transceiver, the transceiver configured  to send first configuration information, wherein the first configuration information is used to indicate a first transport block size (TBS); (Bai; [0071-0075]…the downlink transmission process … the allocated SPS resources include various (such as 4 or more) TBS size sets, SPS reserved resource time, SPS reserved The maximum number of bits that the resource can carry, etc.)
at least one processor , the at least one processor configured to determine a preset TBS set based on the first TBS, wherein the preset TBS set comprises one or more TBSs, and wherein the first TBS is the largest TBS in the TBS set (Bai; [0098] Mode A, according to the size of the current service data packet to be transmitted, select the TBS closest to the size of the service data packet from the preset various TBS size sets as the TBSp, that is, the selected TBSp The difference between the size and the size of the service data packet is the smallest. [0099]  Mode B: Select the smallest TBS larger than the size of the current service data packet to be transmitted from the preset various TBS size sets as the TBSp)
Bai fails to explicitly teach, the at least one processor configured to determine, in the preset TBS set, a second TBS for transmitting first data; and 
the transceiver is further configured to receive the first data based on the second TBS
 	However, in the same field of endeavor, Xing teaches, the at least one processor configured to determine, in the preset TBS set, a second TBS for transmitting first data (Xing; [Page 8]Step S401: … the enabled TBS table or TBS update information contains TBS information whose value is smaller than the value of the currently used TBS information. Such a setting can further refine the interruption or occupy the currently applied TBS standard, so that the base station and the terminal Between can use smaller TB for data transmission); and
 	the transceiver is further configured to receive the first data based on the second TBS (Xing; [Page 8]Step S402: The terminal receives the data information sent by the base station through the enabled TBS table or the TB size corresponding to the updated TBS information according to the message).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bai to include the above recited limitations as taught by Xing in order to avoid wasting of resources of transport block (Xing; [Page9]).	

Allowable Subject Matter
Claims 2-5, 7-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416